            Case 2:20-cv-01566-GMN-EJY Document 8 Filed 09/15/20 Page 1 of 2




 1   BRANDON E. WOOD
     Nevada State Bar Number 12900
 2   NEVADA ASSOCIATION SERVICES, INC.
     6625 S. Valley View Blvd. Suite 300
 3   Las Vegas, NV 89118
     Telephone:     (702) 804-8885
 4   Facsimile:     (702) 804-8887
     Email: brandon@nas-inc.com
 5
     Attorney for Defendant Nevada Association
 6   Services, Inc.
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF NEVADA
10
11    THOMAS FORD,
                                                            CASE NO.: 2:20-CV-01566-GMN-EJY
12                             Plaintiff,
      vs.
13                                                          STIPULATION AND ORDER TO
      NEVADA ASSOCIATION SERVICES, INC.,                    EXTEND TIME FOR NEVADA
14                                                          ASSOCIATION SERVICES, INC. TO
                               Defendant.                   FILE A RESPONSIVE PLEADING TO
15                                                          COMPLAINT
16
                                                            (First Request)
17
18          STIPULATION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING

19                                               (First Request)
20           The parties respectfully submit the following Stipulation to allow Defendant NEVADA
21   ASSOCIATION SERVICES, INC. (hereinafter “Defendant”) fourteen additional days from the date
22   of entry of this order to file a responsive pleading to Plaintiff THOMAS FORD’S (hereinafter
23   “Plaintiff”), Complaint filed on August 22, 2020. Pursuant to Stipulation of the parties, Defendant
24   shall have until September 29, 2020.
25           This is the parties’ first request for an extension. This request is not made to cause delay or
26   prejudice to any party.
27   ///
28   ///

                                                        1
                                            STIPULATION AND ORDER
             Case 2:20-cv-01566-GMN-EJY Document 8 Filed 09/15/20 Page 2 of 2




 1   DATED this 14th day of September, 2020.
 2   NEVADA ASSOCIATION SERVICES, INC.
 3
 4
      By: /s/Brandon E. Wood                       By:   /s/Charles Geisendorf
 5
          BRANDON E. WOOD                                CHARLES GEISENDORF
 6        Nevada State Bar Number 12900                  2470 St. Rose Parkway
          6625 S. Valley View Blvd., Suite 300           Suite 309
 7        Las Vegas, Nevada 89118                        Henderson, Nevada 89074
          Attorney for Defendant Nevada                  Attorney for Thomas Ford
 8
          Association Services, Inc.
 9
10
               ORDER OF EXTENSION OF TIME TO FILE RESPONSIVE PLEADING
11
         IT IS HEREBY ORDERED that the response to the Complaint is due on or before September 29,
12
     2020.
13
         IT IS SO ORDERED.
14
15                                               _________________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
16                                               Case No. 2:20-cv-01566-GMN-EJY
17
18                                                        September 15, 2020
                                                 DATED: _________________________________
19
20
21
22
23
24
25
26
27
28

                                                   2
                                       STIPULATION AND ORDER
